Affirmed and Opinion filed February 24, 2015.




                                        In The

                       Fourteenth Court of Appeals

                                NO. 14-14-00285-CV

                     IN THE INTEREST OF D.B.J., A CHILD



                      On Appeal from the 246th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2010-64637

                                   OPINION
      This appeal presents the question of whether provisions in an agreed divorce
decree requiring support for a nondisabled child of the marriage after the child turned
eighteen and graduated from high school can be enforced by contempt. Appellant Carol
Jones filed a motion in the trial court seeking enforcement of the support provisions by
contempt against appellee Stephen Jones. The trial court denied the motion. We affirm.

                                     Background

      Carol and Stephen Jones were divorced on April 29, 2011; there is one child of
the marriage, D.B.J. In the Agreed Final Decree, Stephen was ordered to pay monthly
“child support” to Carol beginning June 1, 2011 and ending May 1, 2016, Stephen and
Carol were both ordered to provide medical support for D.B.J. “as additional child
support for as long as the Court may order [them] to provide support for the child under
sections 154.001 and 154.002 of the Texas Family Code,” and Stephen was ordered to
purchase a life insurance policy naming D.B.J. as beneficiary to “remain in effect for a
period not less than twenty-five years from the date of [divorce].”

       It is undisputed that D.B.J. turned eighteen on February 18, 2012 and graduated
from high school in May 2012.                  In November 2013, Carol filed a motion for
enforcement and two amended motions for enforcement, alleging that Stephen stopped
paying support after August 2013. Although the second amended motion, the live
pleading at the time of judgment, is not in the record, the trial court made findings of
fact regarding its contents. From these findings of fact, which Carol does not challenge,
we can deduce that she sought enforcement of the child support and medical support
provisions for periods after D.B.J. turned eighteen and graduated from high school as
well as enforcement of the life insurance provision.1 Carol sought only contempt relief
for these alleged violations of the decree and did not seek in this case to recover based
on any other manner of enforcement or for breach of contract or any other cause of
action.

       The trial court denied the motion for enforcement, stating that the child support,
medical support, and life insurance provisions were not enforceable by contempt
because they accrued after D.B.J. turned eighteen and graduated. Carol subsequently
waived her claim regarding life insurance in this proceeding and on appeal pursues only
enforcement by contempt of the child and medical support provisions for the time



       1
            In oral argument before this court, Carol’s attorney confirmed this interpretation of her live
pleading.

                                                     2
period since D.B.J. turned eighteen and graduated from high school.2

                                        Standards of Review

       We generally review a trial court’s decision to grant or deny the relief requested
in a post-divorce motion for enforcement for abuse of discretion. McBride v. McBride,
396 S.W.3d 724, 730 (Tex. App.—Houston [14th Dist.] 2013, pet. denied). A trial court
abuses its discretion when it acts without reference to any guiding rules or principles or
when it fails to analyze or apply the law correctly. Worford v. Stamper, 801 S.W.2d
108, 109 (Tex. 1990); In re A.L.S., 338 S.W.3d 59, 65 (Tex. App.—Houston [14th Dist.]
2011, pet. denied). We review matters of statutory construction de novo. See R.R.
Comm’n of Tex. v. Tex. Citizens for a Safe Future & Clean Water, 336 S.W.3d 619, 624
(Tex. 2011); see also Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig.
proceeding) (observing that a court has no “discretion” to misinterpret or misapply law).
In construing a statute, the express statutory language is of primary importance. See
Galbraith Eng’g Consultants, Inc. v. Pochucha, 290 S.W.3d 863, 867 (Tex. 2009). We
apply the plain meaning of the text unless a different meaning is supplied by legislative


       2
          In its findings of fact, the trial court additionally stated that the decree did “not include any
language referencing or incorporating any mediated settlement agreement, informal settlement
agreement or any other agreement entered into by the parties,” and specifically did “not expressly
incorporate a contractual agreement between the parties providing for support of the child, the subject
of this suit, from June 1, 2012 through May 1, 2016, which is the time period after the child turned 18
years of age and after the child graduated from high school.” The court further quoted certain cases as
requiring that parental agreements concerning child support past the age of eighteen and graduation
from high school could be enforced through breach-of-contract remedies only if the agreement
specifically so provided. See, e.g., Bruni v. Bruni, 924 S.W.2d 366 (Tex. 1996); Elfeldt v. Elfeldt, 730
S.W.2d 657 (Tex. 1987).
        We note that no issues seeking damages for breach of contract were before the trial court in the
proceedings below. We further note that the cases cited by the trial court were decided based on
superseded sections of the Texas Family Code. See, e.g., Bruni, 924 S.W.2d at 367-68; Elfeldt, 730
S.W.2d at 658. Compare former Tex. Fam. Code §14.06(d) (repealed, current version at id. §
154.124(c)) (providing for enforceability of agreements pertaining to child support as a contract if the
parties’ written agreement reflected in the order provided for enforceability as a contract), with id. §
154.124(c) (deleting language permitting, under certain circumstances, enforceability as a contract).

                                                    3
definition or is apparent from the context, or the plain meaning leads to absurd results.
Marks v. St. Luke’s Episcopal Hosp., 319 S.W.3d 658, 663 (Tex. 2010).

                                               Discussion

       In her sole issue, Carol contends that the trial court erred in determining that it
had no authority to enforce the child support and medical support provisions of the
decree by holding Stephen in contempt.3 In support of her position, she relies primarily
on section 154.124 of the Texas Family Code, which provides:

       (a) To promote the amicable settlement of disputes between the parties to a
       suit, the parties may enter into a written agreement containing provisions
       for support of the child and for modification of the agreement, including
       variations from the child support guidelines provided by Subchapter C.
       (b) If the court finds that the agreement is in the child’s best interest, the
       court shall render an order in accordance with the agreement.
       (c) Terms of the agreement pertaining to child support in the order may be
       enforced by all remedies available for enforcement of a judgment,
       including contempt, but are not enforceable as a contract.
       (d) If the court finds the agreement is not in the child’s best interest, the
       court may request the parties to submit a revised agreement or the court
       may render an order for the support of the child.
Tex. Fam. Code § 154.124. Carol maintains that the divorce decree was entered in
accordance with an agreement between the parties for a continuation of support after
D.B.J. turned eighteen and graduated; thus, such support could be enforced by contempt
pursuant to section 154.124(c).4

       3
           Carol sought the medical support as a “child support obligation” pursuant to Family Code
section 154.183(a), which provides that “[a]n amount an obligor is ordered to pay as medical support .
. . is a child support obligation[] and may be enforced by any means available for the enforcement of
child support.” Tex. Fam. Code § 154.183(a).
       4
         Although the trial court stated in its findings of fact that the decree did not expressly reference
or incorporate an agreement related to support after D.B.J. turned eighteen and graduated, see supra
n.2, the court did not deny the existence of such an agreement or that the decree was entered in
accordance with it. Indeed, such an agreement appears in the record as an attachment to Carol’s
                                                     4
        Contempt is one of several enforcement mechanisms provided in the Family
Code.       See generally Tex. Fam. Code §§ 157.001-.426, 158.001-.507 (providing
methods and procedures for enforcing court orders related to children).5 However,
because contempt may result in the incarceration of a person willfully disobeying a
court order, it is subject to certain restrictions.          See id. § 157.166 (providing for
imposition of incarceration in an enforcement order); see also Ex parte Hall, 854
S.W.2d 656, 658 (Tex. 1993) (“As a general rule, a person who willfully disobeys a
valid court order is guilty of contempt and subject to imprisonment for a prescribed
period and until he complies with the order.”). Chief among these restrictions, article I,
section 18 of the Texas Constitution states that “[n]o person shall ever be imprisoned for
debt.” Tex. Const. art. I, § 18. The question then becomes whether enforcement by
contempt of an agreed decree requiring support for a nondisabled child that has turned
eighteen and graduated from high school contemplates imprisonment for debt.

        In Ex parte Hall, the Texas Supreme Court explained that

        [t]he obligation which the law imposes on spouses to support one another
        and on parents to support their children is not considered a “debt” within
        Article I, section 18, but a legal duty arising out of the status of the parties.

motion for new trial, which the trial court denied, and the terms of the agreement match those in the
decree concerning the duration and amount of support payments. It does not appear that language
expressly incorporating or referencing an agreement is required under section 154.124. See Bruni, 924
S.W.2d at 368 (holding under predecessor statute that inclusion of a child support agreement’s terms in
a decree constituted approval of the agreement even in the absence of express language referencing the
agreement).
       Carol cites additional Family Code sections in support of her argument, including section
154.006, which provides that “[u]nless otherwise agreed in writing or expressly provided in the order,”
a child support order terminates on the occurrence of certain events such as marriage, death, or a
finding the child has turned eighteen and failed to comply with school enrollment or attendance
requirements. Tex. Fam. Code § 154.006. Carol asserts that this language reaffirms that the parties
can agree to extend support beyond the child’s eighteenth birthday and graduation from high school
and that the order can so provide.
        5
        Other methods include creation of a lien against real or personal property. See Tex. Fam.
Code §§ 157.311–.331.

                                                  5
       . . . However, a person may also contract to support his spouse and
       children, and that obligation, to the extent it exceeds his legal duty, is a
       debt.
854 S.W.2d at 658 (emphasis added). The court further clarified that an order of
support may be based on a contractual obligation, but it is enforceable by contempt only
if it was also authorized by the Family Code. Id. at 656, 6596; see also In re Green, 221
S.W.3d 645, 647 (Tex. 2007) (interpreting Ex parte Hall). We must therefore examine
whether the contractual child support obligation at issue here—requiring Stephen to
continue providing child support and medical support for D.B.J. beyond his eighteenth
birthday and graduation—was also authorized by the Family Code. Carol, of course,
contends that it was authorized by section 154.124.

       In In re Green, the Texas Supreme Court addressed an analogous issue involving
an agreement for spousal support that was included within a divorce decree. The court
concluded that because the spousal support in question was ordered solely on the basis
of the parties’ agreement, and was not “spousal maintenance” as authorized by the
Family Code, contempt was not an available enforcement mechanism. 221 S.W.3d at
646-49. The party seeking enforcement in In re Green argued that the support was
authorized by a Family Code provision stating “[t]he court may enforce by contempt the
court’s maintenance order or an agreement for the payment of maintenance voluntarily
entered into between the parties and approved by the court.” Act of April 17, 1997,
75th Leg., R.S., ch. 7, § 1, 1997 Tex. Gen. Laws 8, 36, amended and renumbered by Act
of June 14, 2001, 77th Leg., R.S., ch. 807, § 1, 2001 Tex. Gen. Laws 1574, 1586,
amended by Act of June 14, 2013, 83rd Leg., R.S., ch. 242, § 3, Tex. Gen. Laws 982
(current version at Tex. Fam. Code § 8.059); In re Green, 221 S.W.3d at 648. This


       6
         The order at issue in Ex parte Hall ordered support for adult children based on an agreement
by the parties rather than a statutory obligation. 854 S.W.2d at 658. Accordingly, the supreme court
concluded that the support order was not enforceable by contempt. Id. at 659.

                                                 6
language is similar to the language Carol references in section 154.124(c), i.e., “[t]erms
of the agreement pertaining to child support in the order may be enforced by . . .
contempt.”

       In In re Green, the supreme court interpreted the cited Family Code section
relating to spousal maintenance as authorizing enforcement by contempt only if the
agreement meets the Family Code’s other requirements for spousal maintenance, and
expressly rejected the argument that authorized enforcement by contempt of any
agreement to pay spousal maintenance. 221 S.W.3d at 648.7 Citing Ex parte Hall, the
court reaffirmed that to the extent a voluntary agreement regarding support exceeds a
party’s legal duty of support, it is a contractual debt that cannot be enforced by
contempt. Id.

       Applying the In re Green reasoning to the present case, we note that among the
statutory restrictions on child support, Family Code sections 154.001 and 154.002
prohibit courts from ordering support for nondisabled children who have reached
eighteen and graduated from high school. Tex. Fam. Code §§ 154.001(a), 154.002(a).
Accordingly, the parties’ agreement as set forth in the decree, requiring Stephen to
provide support for D.B.J. past the child’s eighteenth birthday and graduation from high
school, does not meet the Family Code’s other requirements for child support and
therefore is not enforceable by contempt.             See In re Green, 221 S.W.3d at 648.8

       7
          Among other changes, the current version of the provision added subsection a-1, which
specifically provides: “The court may not enforce by contempt any provision of an agreed order for
maintenance that exceeds the amount of periodic support the court could have ordered under this
chapter or for any period of maintenance beyond the period of maintenance the court could have
ordered under this chapter.” Tex. Fam. Code § 8.059(a-1).
       8
         Citing sections 154.001–.002, the Dallas Court of Appeals held in In re W.R.B. that the term
“child support” as used in chapter 154 does not include support for nondisabled persons who have
turned eighteen and graduated from high school. No. 05-12-00776-CV, 2014 WL 1008222, at *4
(Tex. App.—Dallas Feb. 20, 2014, pet. denied). Thus, according to the Dallas Court, section 154.124
has no application to agreements for support continuing past a child’s eighteenth birthday or
graduation. Id. We are not convinced that this definitional approach to interpreting section 154.124 is
                                                  7
Accordingly, the trial court did not abuse its discretion in denying Carol’s motion for
enforcement, which sought enforcement only by contempt.9                        Carol’s sole issue is
overruled.

       We affirm the trial court’s judgment.10




                                              /s/       Martha Hill Jamison
                                                        Justice



Panel consists of Justices Jamison, Busby, and Brown.




valid. Chapter 154 contains no definition for “child support.” Family Code section 101.003(b) states
that “[i]n the context of child support, ‘child’ includes a person over 18 years of age for whom a person
may be obligated to pay child support.” Tex. Fam. Code § 101.003(b). That definition applies to all of
Title 5, including section 154.124. Id. § 101.001(a). Perhaps more importantly, the Texas Supreme
Court has previously interpreted section 154.124, or its predecessor statute, as applying in the context
of agreed child support past the age of eighteen and graduation from high school. See, e.g., Bruni, 924
S.W.2d at 367-68 (applying the requirements of prior section 14.06(d) to an agreement concerning
support for nondisabled children over eighteen); Elfeldt, 730 S.W.2d at 658 (same). It would not have
done so if it agreed with the Dallas court’s definition.
       9
         Carol’s request for enforcement of the medical support provisions was also denied properly
by the trial court because, by their own terms, those provisions did not provide for support past
D.B.J.’s birthday and graduation. Specifically, Stephen and Carol were both ordered to provide
medical support for D.B.J. “as additional child support for as long as the Court may order [them] to
provide support for the child under sections 154.001 and 154.002 of the Texas Family Code.” As
explained above, these sections only authorize support for a nondisabled child until his or her
eighteenth birthday or graduation from high school, whichever comes later. Tex. Fam. Code §§
154.001–.002. Carol does not seek recovery in this lawsuit for any sums due for periods prior to
D.B.J.’s eighteenth birthday and graduation.
       10
         Because such issues are not before us, we take no position in this opinion regarding whether
Carol could properly seek to enforce the support agreement through other means of enforcement
provided in the Family Code, see supra n.5, or through a breach of contract cause of action. We do
note, however, with some concern, that this issue is not entirely clear given the current state of the law.

                                                    8